Deny and Opinion Filed March 19, 2015




                                        S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-15-00276-CV

                             IN RE PETER BEASLEY, Relator

                Original Proceeding from the 192nd Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-13-13433

                            MEMORANDUM OPINION
                        Before Justices Bridges, Stoddart, and Whitehill
                                 Opinion by Justice Whitehill
       Relator filed this petition for writ of mandamus contending that the trial court abused its

discretion in allowing real party in interest to withdraw deemed admissions and in continuing a

hearing on a motion for summary judgment to allow real party in interest to conduct discovery.

Ordinarily, to obtain mandamus relief, a relator must show both that the trial court has clearly

abused its discretion and that relator has no adequate appellate remedy. In re Prudential Ins.

Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).          Relator has not met those

requirements. We deny the petition.



150276F.P05                                       /Bill Whitehill/
                                                  BILL WHITEHILL
                                                  JUSTICE